Dissenting Opinion by
Judge MacPhail,
April 28, 1983:
I respectfully dissent.
While the invocation of the employers’ restrictive smoking regulation was unilateral in the sense that management made by the change without specific bargaining, the regulation was promulgated by the Commonwealth in response to complaints from employees that smoking at the work-place interfered with the per*13formanee of their duties. It must be observed also, that under the regulation smoking was permitted in specific designated areas apart from the work-place.
As the majority points out, the crux of this case depends upon a balancing of the employees’ interests in the terms and conditions of their employment against the employer’s legitimate interest in directing the overall scope and direction of the enterprise. Unlike the majority, however, I would conclude that a ban on smoking at the work-place, when such smoking affects the work quality or productivity of employees, is a matter of inherent managerial policy affecting the scope and direction of the employers’ enterprise. In view of the “zipper” clause, see slip op. at 8 and the “past practices” clause, see slip op. at 11, n.4, included in the bargaining agreement, I would hold that the implementation of the Commonwealth’s smoking regulation did not constitute an unfair labor practice and I would, accordingly, reverse the PLRB.
President Judge Crumlish, Jr. joins in this dissent.